Citation Nr: 1608025	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits on behalf of his minor child J. W. P.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant:	Unrepresented


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.P. 



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1991 and from December 2001 to August 2002.  The appellant is the mother and custodian of the Veteran's minor child, J. W. P.  The Veteran is represented by the Disabled American Veterans.  The appellant is unrepresented.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, which denied the appellant's claim for an apportionment of the Veteran's benefits for his minor child, J. W. P.  The appellant perfected a timely appeal to that decision.  

In November 2015, the appellant appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the videoconference hearing is of record.  Notice of the hearing was mailed to the Veteran but he failed to appear.  

The Board notes that the appellant is self-represented in this case and the Veteran is represented by the organization listed on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

Remand is required to obtain more complete and current financial information from both the appellant and the Veteran.  

The appellant claims that she is entitled to receive an apportionment of the Veteran's VA compensation benefits.  The appellant maintains that while the Veteran is receiving more money for a dependent, he has refused to pay child support or provide any help to care for his son.  The appellant further maintains that she is especially in need of money because of the Veteran's failure to fulfill his child support obligations; she stated that he is more than $12,000 past due in child support payments.  At her personal hearing in November 2015, the appellant stated that the Veteran has not seen his son in 8 years and he has never paid child support.  He had been ordered to pay $215 a month in child support.  She noted that the Veteran stated that he would start doubling up on the support payments because he is $12,000 behind in payment.  The appellant stated that the Veteran only paid whenever he felt like paying; he claimed that he had been told that he was not obligated to pay child support as a Veteran.  She stated that the Veteran would pay whenever the state of California suspended his license; then, and only then, he would pay as little as possible.  The appellant maintained that the amount being paid to the Veteran for a dependent should be sent directly to her for J. W. P.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2014).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii)  provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  
The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2014).  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  Section 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionment.  

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458 (2015).  

By way of background, the evidence of record shows that J. W. P. was born in April 1999 and is, thus, considered a minor child for VA purposes.  In a declaration of status of dependents (VA Form 686c), dated in August 2010, the Veteran reported that J. W. P. resided with the appellant.  Moreover, the Veteran has been ordered to pay child support for J. W. P.  The appellant has submitted documents from California Child support services indicating that the Veteran was ordered to pay $115 per month.  In January 2011, it was noted that the Veteran was in arrears in the amount of $7,781.  

In a special apportionment decision, dated June 3, 2011, the RO denied the claim for an apportionment of the Veteran's disability pension benefits.  It was determined that the Veteran's only income was his VA benefits of $985.00, and he was not currently being paid for any dependents; he did not report any monthly expenses.  On the contrary, the appellant's total monthly income was $2,964.00, with monthly expenses of $2,065.00, and liquid assets of $1,000.00.  Based on the evidence provided, it was determined that the appellant did not show a need for a VA apportionment.  In addition, an apportionment cannot be granted as a substitute for child support payments.  Therefore, the apportionment request was denied.  

Subsequently, in December 2011, the Veteran's improved pension benefits were increased to $1,337, effective December 1, 2011.  In a report of General information dated in December 2011, the appellant indicated that the previously reported amount of $2,964.00 was her gross wages and not her net; her net actual income was $1,920.00 per month.  She paid medical, dental insurance, doctor's co-payments and applicable state and federal taxes from the $2,964.00.  

In a Special Apportionment Decision, dated in January 2012, it was noted that the Veteran was now being paid as a Veteran with dependents.  It was reported that the Veteran's net income after expenses was $1,291.00.  It was also noted that the appellant had reported that the Veteran had been paying the $115 for the last 4 months.  

The record reflects that, by an October 2012 rating decision, the RO increased the evaluation for the Veteran's post-traumatic stress disorder (PTSD) from 30 percent to 100 percent.  The Veteran was subsequently informed that his monthly payment was increased to $2,873.00 effective April 1, 2012.  The Veteran was also informed that he was being paid as a Veteran with one dependent; he was further informed that his payment included an additional amount for J. W. P.  

As the only financial information is several years old and there is an indication that there have been changes in the Veteran's finances, the Board finds that a remand is necessary in order to attempt to obtain additional information regarding the Veteran and appellant's finances.  Moreover, the Veteran has never provided information regarding his expenses.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and the appellant and request information regarding monthly income and expenses for years 2011, 2012, 2013, 2014, 2015, and 2016.  Both the appellant and Veteran should be informed of the importance of providing accurate information regarding income and expenses for the period under appeal.  

2.  Request that the Veteran provide documentation for any child support payments (or other payments demonstrating a reasonable discharge of responsibility for the child's support) he has made, including but not limited to canceled checks, bank statements, etc. since 2010.  

3.  After obtaining the above information and following any additional indicated development, the AOJ should review the electronic files and readjudicate the claim on appeal under 38 C.F.R. § 3.450 and then under 38 C.F.R. § 3.451.  If the benefit sought remains denied, the appellant and the Veteran (and the Veteran's representative) should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


